Citation Nr: 1441222	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right foot disorder and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a recurrent right ankle disorder.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1961 to August 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both a back disorder and a right foot disorder and denied service connection for bilateral hearing loss and a right ankle disorder.  In August 2011, the RO determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both a back disorder and a right foot disorder and denied the claims on the merits.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a back disorder and a right foot disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a recurrent lumbar spine disorder to include degenerative disc disease and facet arthrosis, a recurrent right foot disorder to include osteoarthritis, and a recurrent right ankle disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In January 2005, the RO denied service connection for a back disorder.  In January 2005, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The additional evidence submitted since the January 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In January 2005, the RO denied service connection for a right foot disorder.  In January 2005, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the decision.  

4.  The additional evidence submitted since the January 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

5.  The Veteran's bilateral hearing acuity does not meet the criteria of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of 

entitlement to service connection for a back disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The January 2005 rating decision denying service connection for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right foot disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for a back disorder and a right foot disorder to the AOJ for additional action.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  

In addressing the issue of service connection for bilateral hearing loss, VA issued an October 2009 VCAA notice to the Veteran which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The October 2009 VCAA notice was issued to the Veteran prior to the January 2010 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2011 statement of the case (SOC) and the October 2012 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded an adequate January 2011 VA audiological examination.  The examination report and a March 2011 addendum thereto are of record.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

A.  Back Disorder

In January 2005, the RO denied service connection for a back disorder as "there is no evidence the claimed condition exists."  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2005.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the January 2005 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records reflect that he complained of back pain.  A May 1961 treatment entry notes that the Veteran complained of sharp back pain.  Treatment entries dated in April 1962 report that the Veteran complained of "back trouble."  The Veteran was diagnosed with lower back muscular sprain.  The report of his July 1963 physical examination for reenlistment states that the Veteran reported that he had "fallen down stairs in basic training."  A September 1967 treatment record notes that the Veteran complained "of some pain at L3 and L4."  A February 2004 VA treatment record states that the Veteran complained of back pain.  No diagnosis was advanced.  A June 2004 private treatment record conveys that the Veteran complained of mid-lumbar spine pain.  No diagnosis was advanced.  

New and material evidence pertaining to the issue of service connection for a back disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2005 rating decision; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2005 rating decision includes the report of a January 2011 VA spine examination.  The examination report states that the Veteran related that he had initially manifested chronic low back pain after he had "slipped in the stairwell" during active service.  He denied seeking in-service treatment for his lumbar spine.  An assessment of "lumbar spine degenerative disc disease and facet arthrosis (by [X-ray study])" was advanced.  The January 2011 VA spine examination report is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a back disorder is reopened.  

B.  Right Foot Disorder

In January 2005, the RO denied service connection for a right foot disorder as "there is no evidence that you have a chronic disability for which service connection can be established."  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2005.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the January 2005 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records reflect that he complained of right foot and great toe pain.  An August 1962 treatment entry notes that the Veteran complained of right foot pain.  A notation of "callus trimmed" was made by the treating medical personnel.  A May 1967 treatment entry conveys that the Veteran awoke with right great toe pain.  An impression of "cellulitis of the foot or ? gout" was advanced.  Clinical documentation dated in September 1967 states that the Veteran was air evacuated from Okinawa to the continental United States due to arthritis.  The Veteran reported that he had been treated for right great toe and right dorsal foot pain and swelling in June 1967 while in the Republic of Vietnam and Okinawa.  He was noted to have an elevated uric acid level and a possible right great toe fracture on X-ray studies.  While hospitalized, the Veteran was observed to have "some sesamoiditis" and issued a metatarsal bar for his boots.  Contemporaneous X-ray studies of the right foot were reported to reveal "a probable fracture at the base of the distal phalanx of the great toe."  Upon hospital discharge, final diagnoses of "observation for possible fracture of the right great toe, not proven" and "no evidence of arthritis" were advanced.  An August 1969 treatment record states that the Veteran complained of right great toe pain with prolonged marching.  On examination of the right foot, the Veteran exhibited distal great toe pain on deep pressure.  Contemporaneous X-ray studies of the right foot were reported to be negative.  Provisional diagnoses of traumatic arthritis and metatarsalgia were advanced.  The report of his July 1969 physical examination for service separation states that the Veteran had "foot trouble, fractures, in the past, no limitations, no sequelae."  No right foot diagnosis was advanced on contemporaneous physical evaluation.  A June 2004 written statement from the Veteran relates that he had fractured his right foot while in the Republic of Vietnam.  

New and material evidence pertaining to the issue of service connection for a right foot disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2005 rating decision; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2005 rating decision includes the report of a January 2011 VA foot examination.  The examination report states that the Veteran complained of recurrent right foot pain since active service.  He related that he had initially manifested right foot swelling during active service.  Contemporaneous X-ray studies of the right foot revealed findings consistent with right great toe degenerative joint disease and osteoarthritis involving the tarsal navicular bone.  An assessment of "right cavus foot (high arch) with degenerative changes" was advanced.  The January 2011 VA spine examination report is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a right foot disorder is reopened.  
III.   Service Connection for Hearing Loss  

The Veteran asserts that he manifested recurrent hearing loss during active service.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment and service personnel records reflect that he served in the Army as an air defense missile crewman including a period of duty in the Republic of Vietnam.  

The Veteran's service treatment records make no reference to hearing loss disability.  At his July 1969 physical examination for service separation, the Veteran exhibited bilateral auditory acuity of 15/15.  Auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

At a January 2011 VA examination, the Veteran complained of hearing loss and the occasional inability to hear his grandson.  He reported that he had served in a Hawk missile battalion; was provided with hearing protection; did not use it; and was exposed to noise.  On contemporaneous audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
30
LEFT
0
0
10
15
25

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The Veteran was diagnosed with right ear hearing "within normal limits 250 Hz-3kHz;" right ear "mild to moderate sensorineural hearing loss 4kHz-8kHz;" and left ear hearing "within normal limits 250 Hz-4kHz."  

The Veteran asserts that service connection is warranted for bilateral hearing loss.  The evidence demonstrates that hearing loss for VA purposes (i.e., hearing loss manifested by either thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels or more; where at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent) has not been shown.  The Veteran does not contend that he has such hearing loss disability.  For these reasons, a preponderance of the evidence is against the claim for service connection for hearing loss and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a back disorder is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for a right foot disorder is granted.  

Service connection for bilateral hearing loss is denied.  


REMAND

In light of their reopening above, the Veteran's claims for service connection for a recurrent lumbar spine disorder to include degenerative disc disease and facet arthrosis and a right foot disorder to include osteoarthritis are to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as he incurred his current lumbar spine disability as the result of an in-service fall.  The report of the January 2011 VA spine examination and a March 2011 addendum thereto state that the Veteran reported that he had fallen down stairs during active service and subsequently experienced chronic low back pain.  An assessment of "lumbar spine degenerative disc disease and facet arthrosis (by [X-ray study])" was advanced.  The examining VA physician's assistant opined that "it is this examiner's opinion that the Veteran's lumbar spine condition is less likely than not related to his treatment for a low back strain while on active duty."  He clarified that: "there is no interim data proximate to discharge;" "this examiner cannot establish chronicity;" and "the Veteran's separation exam is negative for any complaints related to the lumbar spine in the medical self-assessment and the examination is negative for any abnormalities."  The examiner made no findings as to the relationship, if any, between the Veteran's documented in-service history of having fallen down the stairs and his current lumbar spine degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that service connection for a recurrent right foot disorder is warranted as he was hospitalized for the claimed disorder during active service.  The report of the January 2011 VA foot examination and a March 2011 addendum thereto state that an assessment of "right cavus foot (high arch) with degenerative changes" was advanced.  The examining VA physician's assistant clarified that "there is no evidence of any clear cut diagnosis" of a right foot disorder during active service.  He opined that "based on the evidence, this examiner cannot establish an informed opinion without resorting to mere speculation."  It is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflected the limitations of knowledge in the medical community at large rather than his own.  See Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010) (The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.)  Therefore, the Board is of the opinion that an additional VA examination encompassing the right foot is necessary.  

An August 1966 service treatment record states that the Veteran complained of right ankle pain.  No diagnosis was advanced and the Veteran was provided with an ace bandage.  The report of an August 2012 VA ankle examination states that the Veteran complained of right ankle pain.  The Veteran was diagnosed with "chronic right ankle pain of unknown etiology."  The examining VA physician's assistant opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He clarified that: the service treatment records showed one episode of right ankle pain in 1966; "no ankle complaint at time of discharge;" and "currently no objective findings on exam or [X-ray studies]."  The Board finds that it is unclear whether the diagnosis of "chronic right ankle pain of unknown etiology" represents the diagnosis of a recurrent right ankle disorder and, if so, what is the relationship, if any, between the Veteran's documented in-service and post-service right ankle pain.  Therefore, further VA orthopedic examination would be helpful in resolving the issues raised by the instant appeal.   

Clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his recurrent lumbar spine disorder, right foot disorder, and right ankle disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2012.  

3.  Schedule the Veteran for a VA orthopedic examination conducted by a physician in order to assist in determining the nature and etiology of his recurrent lumbar spine, right foot, and right ankle disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent right ankle disorder is not identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine, right foot, and right ankle disorder had their onset during active service; are related to the Veteran's in-service back, right foot, and right ankle symptoms; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the issues of service connection for a recurrent lumbar spine disorder to include degenerative disc disease and facet arthrosis and a recurrent right foot disorder to include osteoarthritis on a de novo basis and readjudicate the issue of service connection for a recurrent right ankle disorder.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


